DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/105,471 filed on February 16, 2022. Claims 1, 2, 4, and 8-15 are currently pending with the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a resource acquisition module”, “a knowledge extraction module”, “a fusion processing module”, and “a construction module”  in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim1, the limitations directed towards analyzing the patent resource, analyzing the patent resource data, fusing the implicit information, processing the patent specification and the one or more drawings, processing the patent specification and the one or more drawings through the specification-drawing matching analysis method comprises, determining a directional relationship between the reference numbers according to the position information of the reference numbers, and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers, is a process that, under its broadest reasonably interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. The limitations directed towards a loss function of the deep neural network model is: 
    PNG
    media_image1.png
    51
    383
    media_image1.png
    Greyscale
wherein, x represents a matching matrix of the reference numbers, c represents a confidence of a detection, I represents a predicted reference number position, 9 represents a real reference   number position, N represents a number of default bounding boxes that matches real bounding boxes, L0"f (x, c)represents a loss of the confidence, L(' ' represents a loss of the position information, and a represents a balance factor is a process that, under its broadest reasonably interpretation, covers a mathematical operation or an act of calculating using mathematical methods. If a claim limitation, under its broadest reasonable interpretation recites a mathematical calculation, then the claim falls within the “Mathematical Concepts” grouping of abstract ideas. That is, other than reciting constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper and a mathematical operation or an act of calculating using mathematical methods.
For example, but for the limitation stating constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements, the mention of analyzing the patent resource, analyzing the patent resource data, fusing the implicit information, processing the patent specification and the one or more drawings, processing the patent specification and the one or more drawings through the specification-drawing matching analysis method comprises, determining a directional relationship between the reference numbers according to the position information of the reference numbers, and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers encompasses an examiner mentally trying to understand patent documents as part of the normal job function of a patent examiner or intellectual property professional. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements. Constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Mere instructions to apply additional elements using generic computer components (“patent knowledge database”) cannot provide an inventive concept. To further elaborate, the additional limitations, constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements, does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible.

With respect to claim 13, the limitations directed towards analyzing the patent resource, analyzing the patent resource data, fusing the implicit information, processing the patent specification and the one or more drawings, processing the patent specification and the one or more drawings through the specification-drawing matching analysis method comprises, determining a directional relationship between the reference numbers according to the position information of the reference numbers, and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers, is a process that, under its broadest reasonably interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. The limitations directed towards a loss function of the deep neural network model is: 
    PNG
    media_image1.png
    51
    383
    media_image1.png
    Greyscale
wherein, x represents a matching matrix of the reference numbers, c represents a confidence of a detection, I represents a predicted reference number position, 9 represents a real reference   number position, N represents a number of default bounding boxes that matches real bounding boxes, L0"f (x, c)represents a loss of the confidence, L(' ' represents a loss of the position information, and a represents a balance factor is a process that, under its broadest reasonably interpretation, covers a mathematical operation or an act of calculating using mathematical methods. If a claim limitation, under its broadest reasonable interpretation recites a mathematical calculation, then the claim falls within the “Mathematical Concepts” grouping of abstract ideas. That is, other than reciting a device for constructing a patent knowledge database, comprising: a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module, wherein: the resource acquisition module is used to acquire patent resource data, the knowledge extraction module is used to analyze the patent resource data to obtain explicit information and implicit information, the explicit information comprises attribute information of each entity, the implicit information comprises an entity relationship of technical elements, the fusion processing module is used to fuse the implicit information to filter out noise data and obtain fused implicit information, the construction module is used to construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis methods, and extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification and obtain the entity relationship of the technical elements, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitation stating “a device for constructing a patent knowledge database, comprising: a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module, wherein: the resource acquisition module is used to acquire patent resource data, the knowledge extraction module is used to analyze the patent resource data to obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical elements, the fusion processing module is used to fuse the implicit information to filter out noise data and obtain fused implicit information, the construction module is used to construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis methods, and extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification and obtain the entity relationship of the technical elements”, the mention of analyzing the patent resource data, fuse the implicit information, processing the patent specification and the one or more drawings, processing the patent specification and the one or more drawings through the specification-drawing matching analysis method comprises: determining a directional relationship between the reference numbers according to the position information of the reference numbers, and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers encompasses an examiner mentally trying to understand patent documents as part of the normal job function of a patent examiner or intellectual property professional. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites “a device for constructing a patent knowledge database, comprising: a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module, wherein: the resource acquisition module is used to acquire patent resource data, the knowledge extraction module is used to analyze the patent resource data to obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical elements, the fusion processing module is used to fuse the implicit information to filter out noise data and obtain fused implicit information, the construction module is used to construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis methods, and extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification and obtain the entity relationship of the technical elements”. A device, a patent knowledge database, a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module is recited at a high level of generality (i.e., as a generic computer performing a generic computer function of analyzing) such that it amounts to no more than mere instructions to apply the exception. Constructing a patent knowledge database, acquire patent resource data, obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical element, fuse the implicit information to filter out noise data and obtain fused implicit information, construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a device, a patent knowledge database, a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements constructing a patent knowledge database, acquire patent resource data, obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical element, fuse the implicit information to filter out noise data and obtain fused implicit information, construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical element is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). To further elaborate, the additional limitations a device for constructing a patent knowledge database, comprising: a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module, wherein: the resource acquisition module is used to acquire patent resource data, the knowledge extraction module is used to analyze the patent resource data to obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical elements, the fusion processing module is used to fuse the implicit information to filter out noise data and obtain fused implicit information, the construction module is used to construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis methods, and extracting basic feature information of the one or more drawings through a feature extraction convolutional network in a deep neural network model, processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect reference numbers of the technical elements and position information of the reference numbers from the one or more drawings, extracting description information corresponding to each of the reference numbers from the patent specification and obtain the entity relationship of the technical elements” does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 13 is not patent eligible.

With respect to claim 2, the limitations are directed towards wherein analyzing the patent resource data to obtain the explicit information comprises extracting the explicit information from structural information from the patent specification through a named entity recognition algorithm. The elements directed to analyzing the patent resource data further elaborate the abstract idea and the human mind and/or with pen and paper can analyze the patent resource data. The elements directed to obtain the explicit information comprises extracting the explicit information from structural information from the patent specification through a named entity recognition algorithm are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Therefore, claim 2 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 4, the limitations are directed towards wherein processing the patent specification and the one or more drawings through the specification-drawing matching analysis method further comprises: matching the reference numbers, the position information of the reference numbers, and the description information corresponding to the reference numbers. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can process the patent specification and the one or more drawings through the specification-drawing matching analysis method by matching the reference numbers, the position information of the reference numbers, and the description information corresponding to the reference numbers. Therefore, claim 4 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 8, the limitations are directed to wherein extracting the description information corresponding to each of the reference numbers from the patent specification comprises: extracting named entities from the patent specification through a supervised learning algorithm based on a bi-LSTM(Long Short Term Memory) network model, and associating the named entities and the reference numbers to obtain the description information corresponding to each of the reference numbers. The elements directed towards associating the named entities and the reference numbers further elaborate the abstract idea and the human mind and/or with pen and paper can associate the named entities and the reference numbers. The additional elements directed towards extracting the description information corresponding to each of the reference numbers from the patent specification comprises: extracting named entities from the patent specification through a supervised learning algorithm based on a bi-LSTM(Long Short Term Memory) network model, and obtain the description information corresponding to each of the reference numbers are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))).  Therefore, claim 8 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 9, the limitations are directed to wherein matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers comprises: matching the description information corresponding to the reference numbers to the reference numbers in the drawings to obtain a directional relationship between various description information, and generating a relationship graph according to the directional relationship among the various description information and storing the relationship graph. The elements directed towards matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers comprises: matching the description information corresponding to the reference numbers to the reference numbers in the drawings, and generating a relationship graph according to the directional relationship among the various description information further elaborates the abstract idea and the human mind and/or with pen and paper can match the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers and match the description information corresponding to the reference numbers to the reference numbers in the drawings, and generate a relationship graph according to the directional relationship among the various description information and storing the relationship graph. The additional elements directed towards obtain a directional relationship between various description information are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Therefore, claim 9 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 10, the limitations are directed to wherein: the implicit information further comprises an entity relationship of technical terms, and analyzing the patent resource data to obtain the implicit information comprises processing the patent specification to obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis. The elements directed towards the implicit information further comprises an entity relationship of technical terms, and analyzing the patent resource data, and processing the patent specification further elaborates the abstract idea and the human mind and/or with pen and paper can include entity relationships as part of the implicit information, analyze the patent resource data, and process the specification. The additional elements directed towards obtain the implicit information and obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Therefore, claim 10 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 11, the limitations are directed to wherein: the implicit information further comprises an entity relationship of technical terms, and analyzing the patent resource data to obtain the implicit information comprises processing the patent specification to obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can analyzing the patent resource data to obtain the implicit information comprises processing the patent specification to obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis using entity relationship of technical terms. Therefore, claim 11 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 12, the limitations are directed to wherein fusing the implicit information comprises: generating corresponding feature vectors according to various entity relationships included in the implicit information, using a linear classifier to judge the various entity relationships according to the feature vectors, calculating a probability that the various entity relationships are real relationships, and filtering the various entity relationships whose probability are less than a set threshold. These elements further elaborates the abstract idea and the human mind and/or with pen and paper can fuse the implicit information by generating corresponding feature vectors according to various entity relationships included in the implicit information, using a linear classifier to judge the various entity relationships according to the feature vectors, calculating a probability that the various entity relationships are real relationships, and filtering the various entity relationships whose probability are less than a set threshold . Therefore, claim 12 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 14, the limitations are directed to a computing device, comprising: a memory storing a computer program, and a processor, wherein: the processor executes the computer program to implement the method according to claim 1. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 14 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 15, the limitations are directed to a computer-readable storage medium, wherein: a computer program is stored on the storage medium, and when the computer program is executed by a processor, the computer program implements the method according to claim 1. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 15 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.


Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because they are directed to “A computer-readable storage medium, wherein: a computer program is stored on the storage medium, and when the computer program is executed by a processor, the computer program implements…” however, the “computer-readable storage medium” include signals.
Claim 15 recites “A computer-readable storage medium, wherein: a computer program is stored on the storage medium, and when the computer program is executed by a processor, the computer program implements…” The specification does not contain a definition for “computer-readable storage medium.”  The broadest reasonable interpretation of claimed “A computer-readable storage medium” covers a form of transitory signals per se. Signals are non-statutory subject matter.  As such, this claim is not directed to one of the statutory categories of invention, because it is directed to signals and as such fails to fall into a statutory category of invention as per the definition of the medium in the specification which could includes signals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169